Citation Nr: 1104090	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  10-14 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to special monthly pension based on the need for aid 
and attendance (A&A).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from May 
1943 to December 1945 and again from July 1950 to April 1951.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
The Veteran had a hearing before the Board in November 2010 and 
the transcript is of record.

The issue regarding entitlement to reimbursement for 
private medical expenses incurred due to a hospitalization 
starting in July 25, 2009 has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not reside in a nursing home and his 
corrected visual acuity is no worse than 20/80 for either eye.

2.  The Veteran's disabilities do not prevent him from 
protecting himself from the hazards incident to his environment, 
keeping himself clean and presentable, dressing or undressing 
himself, feeding himself, attending to the wants of nature, or 
otherwise requiring the regular aid and attendance by another 
person.





CONCLUSION OF LAW

The criteria for special monthly compensation due to the need for 
regular aid and attendance are not met.  38 U.S.C.A. §§ 1114(l), 
5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to 
the Veteran in August 2009.  That letter advised the Veteran of 
the information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified different 
types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).   The letter also advised the 
Veteran how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  In general, however, 
VA is not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.

In this case, the VA did not afford the Veteran a VA examination, 
but the Board concludes this is unnecessary.  In August 2009, the 
Veteran's regular physician submitted a form itemizing the 
Veteran's various disabilities, but also indicating the Veteran, 
despite the severity of his conditions, is able to undress and 
dress himself, can attend to his own needs unassisted, can keep 
himself clean, is physically capable of protecting himself from 
the everyday hazards of life, is not bedridden and is not 
confined to a nursing home.  Indeed, the Veteran himself 
testified before the Board in November 2010 indicating he lives 
alone in a regular residence with no daily help from anyone is 
able to take care of himself.  There simply is no evidence 
indicating any reasonable possibility of substantiating this 
claim and, therefore, the Board concludes a VA examination is not 
needed.  This is explained more thoroughly in the analysis below.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

Special Monthly Pension for A&A

Special monthly pension is payable to a veteran by reason of the 
need for A&A or by reason of being housebound.  38 U.S.C.A. §§ 
1521(d), (e); 38 C.F.R. § 3.351(a)(1).  The Veteran in this case 
has been in receipt of special monthly pension by reason of being 
housebound since September 2008. 

Entitlement to increased pension for reason of need for aid and 
attendance is based on a showing that the claimant is (1) blind, 
or (2) a patient in a nursing home, or (3) requires the regular 
assistance of another person for most of the activities of daily 
living and for protection against the hazards or dangers incident 
to daily life. 38 C.F.R. § 3.351.  At the outset, the Board notes 
that the Veteran is not blind or a patient in a nursing home and 
it has not been otherwise contended.  Indeed, VA outpatient 
treatment records from February 2010 indicate the Veteran's 
eyesight is no worse than 20/80 in either eye.  The Veteran in 
fact testified before the Board in November 2010 that his 
eyesight is good and, indeed, he can make do without his glasses 
if needed. 

The elements considered in making a determination regarding the 
third basis for establishing entitlement to aid and attendance 
benefits include the inability to perform such tasks as to dress 
and undress oneself, to maintain ordinary cleanliness, to feed 
oneself, to attend to the wants of nature, or to have such 
physical or mental incapacity that the care or assistance on a 
regular basis of another person to protect the Veteran from 
hazards or dangers incident to his daily environment is 
necessary. 38 C.F.R. § 3.352(a). 

The Veteran initially filed this claim in July 2009 following 
hospitalization for kidney failure.  At that time, the Veteran 
indicated he would need dialysis on a regular basis and required 
help with transportation to and from the hospital.  At the time 
of his hearing in November 2010, however, the Veteran indicated 
his kidneys were in good shape and really what he was looking for 
was reimbursement for his July 2009 hospitalization and treatment 
at a private facility.  This issue is not before the Board here, 
but has been referred to the RO in the introduction for proper 
adjudication.

In August 2009, the Veteran's regular treating physician 
submitted a form indicating the Veteran suffered from severe 
physical impairments, to include end stage renal disease, post-
dialysis syndrome with exhaustion, hypertension, arthritis, 
status post aortic valve replacement and pulmonary embolism.  VA 
outpatient treatment records confirm these diagnoses as well as, 
most recently, a stroke.

Despite these severe conditions, however, the August 2009 
physician opined that the Veteran was not bedridden, not confined 
to a nursing home and able to dress himself, clean himself and 
protect himself against the everyday hazards of life.

Similarly, the Veteran testified before the Board in November 
2010 that he lives alone in a regular duplex residence and nobody 
helps him out on a regular basis.  The Veteran testified that his 
eyesight and hearing are fine and he is able to take care of his 
own cooking, cleaning, housework and hygiene.  Rather, he was 
merely looking for more assistance from the VA due to his ongoing 
medical problems.

Again, increased pension due to the need for regular aid and 
attendance requires either a showing that the Veteran is legally 
blind, confined to a nursing home or is unable to protect himself 
against the hazards or dangers incident to daily life without the 
regular assistance of another person.  See 38 C.F.R. § 3.351.

As indicated above, the evidence indisputably indicate none of 
these elements are met.  Indeed, the Veteran does not dispute 
these elements are not met.  The Veteran concedes he is not 
blind, not confined to a nursing home and is able to take care of 
himself and, in fact, takes care of himself.  Similarly, medical 
records and medical opinion consistently show the Veteran is 
capable of dressing¸ cleaning and taking care of himself.  There 
simply is no evidence to the contrary. 

In short, all the evidence of record consistently indicates the 
Veteran is not relying on anyone and does not have to rely on 
anyone for day to day care.  Accordingly, the Board finds the 
elements under 38 C.F.R. § 3.351 for increased pension for 
reasons of necessary aid and attendance are not met and therefore 
increased pension is not warranted.


ORDER

Entitlement to special monthly pension based on the need for aid 
and attendance (A&A) is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


